Citation Nr: 1718834	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for status post frostbite, right foot with residuals of toenail onychomycosis. 

2.  Entitlement to an increased rating in excess of 40 percent for status post frostbite, left foot with residuals of toenail onychomycosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  

In an October 2011 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, proposed to reduce the evaluations of the Veteran's service-connected status post frostbite with residuals of toenail onychomycosis of both the right and left feet from 40 percent to 20 percent disabling.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision which effected the proposed reductions.

In May 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In July 2016, the Board found that the reductions of the Veteran's disability ratings were improper and ordered the restoration of the prior 40 percent disability rating for the service-connected status post frostbite, with residuals of toenail onychomycosis for both the right and left foot.  Further, the Board remanded the case to the RO for development regarding the issues of entitlement to increased disability ratings for the right and left foot disabilities.  

In a July 2016 Rating Decision, the RO increased the disability rating for the Veteran's right and left foot disabilities to 40 percent disabling in accordance with the Board's order.  In a November 2016 Supplemental Statement of the Case (SSOC), the RO denied a rating in excess of 40 percent.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  In the October 2011 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  In an October 2011 statement, the Veteran indicated disagreement with the RO's October 2011 decision.  In an October 2011 telephone call, the Veteran clarified that he disagreed with the proposed rating reductions, and specifically declined to appeal the denial of entitlement to a TDIU.  See October 2011 Report of General Information.  The Veteran has not subsequently raised the issue of entitlement to a TDIU due to his service-connected foot disabilities.  Accordingly, the Board finds that in this case, entitlement to a TDIU is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.

In the October 2016 VA examination report, the examiner noted that pictures of the Veteran's feet had been taken as part of the examination.  However, the pictures referenced by the VA examiner are not a part of the Veteran's claims file.  As such, upon remand, the AOJ should attempt to obtain the outstanding photographs from the Atlanta VA Medical Center and associate them with the Veteran's claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, as part of the directives in its July 2016 remand, the Board directed the RO to associate color photographs of any skin lesions and discoloration of the Veteran's feet with the claims file.  As no photographs have been associated with the claims file, the Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain photographs taken as part of the October 2016 VA examination conducted at the Atlanta VA Medical Center and any other relevant VA records dated from October 2016 to the present.


2.  If the photographs are found to be unavailable, a new VA examination should be conducted.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
